DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “acquire first point cloud data;

generate, from the first point cloud data, second point cloud data in which
an attention point and at least one observation point are combined, the attention point gaining attention as a target of attribute estimation; and estimate an attribute of the attention point by calculating, for each attribute, a belonging probability of belonging to the attribute by using the second point cloud data”, or any variations thereof as recited.
Closest prior art Palanisamy USPN 2020/0139973 discloses spatial and temporal attention-based deep reinforcement learning of hierarchical lane-change policies for controlling an autonomous vehicle. An actor-critic network architecture includes an actor network that process image data received from an environment to learn the lane-change policies as a set of hierarchical actions, and a critic network that evaluates the lane-change policies to calculate loss and gradients to predict an action-value function (Q) that is used to drive learning and update parameters of the lane-change policies. The actor-critic network architecture implements a spatial attention module to select relevant regions in the image data that are of importance, and a temporal attention module to learn temporal attention weights to be applied to past frames of image data to indicate relative importance in deciding which lane-change policy to select.
Further closest prior art Lu USPN 2020/0125957 discloses multi-agent cooperation decision-making and training method, including the following steps: S1: encoding, by an encoder, local observations obtained by agents by using a multi-layer perceptron or a convolutional neural network as feature vectors in a receptive field; S2: calculating, by a graph convolution layer, relationship strength between the agents by using a relationship unit of a multi-headed attention mechanism, integrating, by a relationship convolution kernel of the relationship unit, the feature vectors in the receptive field into new feature vectors, and iterating the graph convolution layer for multiple times to obtain a relationship description of the multi-headed attention mechanism in a larger receptive field and at a higher order; S3: splicing the feature vectors in the receptive field and the new feature vectors integrated by the graph convolution layer, sending the spliced vectors to a value network, wherein the value network selects and performs an action decision with the highest future feedback expectation; and S4: storing a local observation set and related sets of the agents in a buffer region, collecting samples in the buffer region for training, and optimizing and rewriting a loss function.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


February 25, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662